                                             Case 4:21-cv-02002-KAW Document 21 Filed 09/13/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7         VINCENT BRYANT,                                 Case No. 21-cv-02002-KAW
                                   8                     Plaintiff,                          ORDER TO SHOW CAUSE
                                   9               v.                                        Re: Dkt. No. 15

                                  10         BAY AREA COMMUNITY SERVICES, et
                                             al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            On August 16, 2021, Bay Area Community Services filed a motion to dismiss. Pursuant to

                                  14   Civil Local Rule 7-3(a), Plaintiff’s opposition was due 14 days after the motion was filed, which

                                  15   was August 30, 2021.

                                  16            To date, Plaintiff has not filed an opposition or statement of non-opposition. Pursuant to

                                  17   the undersigned’s standing order, “[t]he failure of the opposing party to file a memorandum of

                                  18   points and authorities in opposition to any motion shall constitute consent to the granting of the

                                  19   motion.” (Judge Westmore’s General Standing Order ¶ 23.)

                                  20            Accordingly, Plaintiff is ordered, on or before September 30, 2021, 1) to file an

                                  21   opposition or statement of non-opposition to the pending motion, and 2) to file a response to this

                                  22   order to show cause explaining why the opposition was not timely filed. Should an opposition be

                                  23   filed, Defendant may file a reply on or before October 7, 2021.

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                          Case 4:21-cv-02002-KAW Document 21 Filed 09/13/21 Page 2 of 2




                                   1         The Court CONTINUES the hearing on Defendant’s motion to dismiss to October 21,

                                   2   2021 at 1:30 p.m.

                                   3         IT IS SO ORDERED.

                                   4   Dated: September 13, 2021
                                                                                      __________________________________
                                   5                                                  KANDIS A. WESTMORE
                                   6                                                  United States Magistrate Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  2
